
	
		I
		111th CONGRESS
		1st Session
		H. R. 3728
		IN THE HOUSE OF REPRESENTATIVES
		
			October 6, 2009
			Mr. Hastings of
			 Florida introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Armed Services and
			 Select Intelligence (Permanent
			 Select), for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To make certain improvements in the laws applicable to
		  the detention of individuals at United States detainment facilities, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Detainment Reform Act of
			 2009.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Policy of the United States Government and
				Findings
					Sec. 101. Statement of policy.
					Sec. 102. Findings.
					Sec. 103. Definitions.
					Title II—Detention Criteria; Definition of Detainee
					Sec. 201. Findings.
					Sec. 202. Detention criteria and procedures.
					Sec. 203. Detention proceedings.
					Title III—Transparency and Accountability of American Detention
				Facilities
					Sec. 301. Notification and access of International Committee of
				the Red Cross with respect to detainees at American detention
				facilities.
					Sec. 302. Report by the Department of Defense.
					Title IV—HABEAS-EXCEPTION TREATMENT OF DETAINEES
					Sec. 401. Findings.
					Sec. 402. Habeas-exception treatment of detainees.
					Sec. 403. Sense of Congress.
					Sec. 404. Detention.
					Sec. 405. Reporting.
					Sec. 406. Rules of construction.
					Sec. 407. Sunset.
				
			IPOLICY OF THE
			 UNITED STATES GOVERNMENT AND FINDINGS
			101.Statement of
			 policyIt shall be the policy
			 of the United States to—
				(1)vigorously
			 implement a sustained national strategy to combat the short- and long-term
			 threat to national security posed by terrorism and terrorist
			 organizations;
				(2)arrest, detain,
			 and prosecute to the full extent of the law individuals who are involved in or
			 are providing material support for terrorist activities, and use all
			 appropriate means to obtain from individuals lawfully in United States custody
			 timely, accurate, and actionable intelligence to protect the national security
			 interests of the United States;
				(3)provide personnel
			 working in support of the Federal Government and involved in the arrest,
			 detention, interrogation, and prosecution of terrorist suspects with training
			 to uphold principles set forth in the Constitution, Federal law, international
			 human rights law, and the law of armed conflict;
				(4)prohibit personnel
			 from applying forms of torture, cruel and inhuman or degrading treatment or
			 punishment during arrest, detention, interrogation, and prosecution of
			 terrorist suspects;
				(5)abide by the rule
			 of law and due process with accountability and transparency including
			 International Committee of the Red Cross (ICRC) access to detainees being held
			 in American detention facilities;
				(6)research and
			 develop the most effective practices for arrest, detention, interrogation, and
			 prosecution of terrorist suspects which are consistent with the United States
			 strategic goals of weakening terrorist organizations and their recruitment
			 capabilities and strengthening the international leadership of the United
			 States by cooperating with, and incorporating insight from the experiences of,
			 allied nations in combating terrorism and terrorist organizations, in addition
			 to the United States national experience; and
				(7)regularly monitor
			 policies related to the arrest, detention, interrogation, and prosecution of
			 terrorist suspects to ensure that the policy objectives in paragraphs (1)
			 through (6) are being met.
				102.FindingsCongress makes the following
			 findings:
				(1)Since 2002,
			 terrorists have been captured by the United States and their allies and
			 detained in facilities at United States Naval Station, Guantanamo Bay
			 (hereinafter in this Act referred to as GTMO), Cuba.
				(2)The detainee
			 complex at GTMO can safely hold individuals who pose a high security risk to
			 the United States. GTMO provides the maximum security required to prevent
			 escape and multiple levels of confinement opportunities based on compliance of
			 the detainee.
				(3)Intelligence
			 information obtained from questioning detainees currently held at GTMO
			 includes—
					(A)the organizational
			 structure of Al Qaeda and other terrorist groups;
					(B)the extent of the
			 presence of terrorist networks in Europe, the United States, the Middle East,
			 and possibly other areas;
					(C)Al Qaeda’s pursuit
			 of weapons of mass destruction;
					(D)methods of
			 recruitment and locations of recruitment centers;
					(E)terrorist skill
			 sets, including general and specialized operative training; and
					(F)how legitimate
			 financial activities are used to hide terrorist operations.
					(4)Since 2002, the United States has
			 transferred the substantial majority of detainees at GTMO to other countries
			 including Albania, Algeria, Bermuda, Bosnia and Herzegovina, Chad, Denmark,
			 Egypt, France, Iran, Iraq, Ireland, Jordan, Kuwait, Kazakhstan, Libya,
			 Maldives, Mauritania, Morocco, Pakistan, Portugal, Qatar, Russia, Saudi Arabia,
			 Somaliland, Spain, Sweden, Sudan, Tajikistan, Tunisia, Turkey, Uganda, United
			 Arab Emirates, the United Kingdom, and Yemen.
				(5)There are a
			 substantial number of detainees from over 30 countries remaining at
			 GTMO.
				(6)These detainees
			 allegedly include terrorist trainers, terrorist financiers, bombmakers, Osama
			 bin Laden's bodyguards, recruiters, and facilitators. Detainees remaining at
			 GTMO fall into three categories:
					(A)Detainees who have
			 been placed in preventative detention to stop them from returning to the
			 battlefield.
					(B)Detainees who have
			 violated American criminal laws and, besides being subject to preventative
			 detention, have been brought or are expected to be brought before a military or
			 other tribunal to face criminal charges, including for alleged violations of
			 the laws of war.
					(C)Detainees who have
			 been cleared for transfer or release to a foreign country, either
			 because—
						(i)they
			 are not believed to have been engaged in hostilities, or
						(ii)although they
			 were found to have been enemy belligerents, they are no longer considered a
			 threat to United States security.
						Such
			 detainees continue to be held at GTMO until their transfer can be
			 effectuated.(7)The United States
			 is still engaged in armed conflict with terrorist organizations, and will
			 likely continue to capture terrorists or other hostile actors who will need to
			 be detained.
				(8)If the detention
			 facility at GTMO is closed, some United States domestic or overseas detention
			 facilities will house the detainees while they await disposition.
				(9)In addition to the
			 facilities at GTMO, the American military currently detains approximately 600
			 individuals at the military detention facility at Bagram Air Base in
			 Afghanistan.
				(10)Though the number
			 of detainees at GTMO is currently decreasing, the number of detainees at Bagram
			 is increasing.
				(11)Detainees at
			 Bagram currently do not have access to lawyers, have no right to hear the
			 allegations against them, and only receive rudimentary reviews of their status
			 as enemy combatants. Many detainees there have been held for
			 years without charge or access to legal representation.
				(12)Recent guidelines
			 proposed by the Department of Defense assign each detainee a United States
			 military official advocate on the detainee's behalf. These officials, however,
			 are not attorneys and the proposed proceedings do not adequately remedy
			 detention procedure problems nor do they ensure transparency and accountability
			 in the review process.
				(13)At least one
			 United States District Court, in Maqaleh v. Gates, has ruled that some
			 detainees at Bagram are entitled to some form of Constitutional
			 protection.
				103.DefinitionsIn this Act—
				(1)the terms
			 agent of a foreign power, foreign power, and
			 United States person have the meanings given such terms in
			 section 101 of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C.
			 1801);
				(2)the term
			 covered individual means an individual who is not a United
			 States person;
				(3)the term
			 District Court means the United States District Court for the
			 District of Columbia; and
				(4)the term
			 Geneva Conventions means—
					(A)the Convention for
			 the Amelioration of the Condition of the Wounded and Sick in Armed Forces in
			 the Field, done at Geneva, August 12, 1949 (6 UST 3217);
					(B)the Convention for
			 the Amelioration of the Condition of the Wounded, Sick, and Shipwrecked Members
			 of the Armed Forces at Sea, done at Geneva, August 12, 1949 (6 UST
			 3217);
					(C)the Convention
			 Relative to the Treatment of Prisoners of War, done at Geneva, August 12, 1949
			 (6 UST 3316); and
					(D)the Convention
			 Relative to the Protection of Civilian Persons in Time of War, done at Geneva,
			 August 12, 1949 (6 UST 3516).
					IIDetention
			 Criteria; Definition of Detainee
			201.FindingsCongress makes the following
			 findings:
				(1)The Supreme Court
			 has stated that, at a minimum, Common Article 3 applies to the conflict with Al
			 Qaeda and its affiliates.
				(2)The United Nations
			 Commission on Human Rights has said the indefinite detention of
			 prisoners of war and civilian internees for purposes of continued interrogation
			 is inconsistent with the provisions of the Geneva Conventions.
				(3)In Hamdi v.
			 Rumsfeld, the Supreme Court held that military detention is justified only to
			 prevent a combatant’s return to the battlefield.
				(4)The Geneva
			 Conventions, other binding treaties regulating the conduct of hostilities, and
			 the customary laws of war offer an appropriate legal framework for the
			 detention and internment of combatants and civilians in zones of active
			 military operations in international armed conflicts. Congress does not seek to
			 subject detentions within this framework to the oversight of United States
			 courts to the extent they are not already subject to such oversight.
				(5)Zones of active
			 military operations do not necessarily correspond to national
			 boundaries.
				(6)Outside of zones
			 of active military operations, the President claims the authority to detain
			 persons who were part of, or substantially supported, Taliban or Al Qaeda
			 forces or associated forces that are engaged in hostilities against the United
			 States or its coalition partners, including any person who has committed a
			 belligerent act, or has directly supported hostilities in aid of such enemy
			 armed forces.
				(7)Some United States courts have adopted a
			 narrower view of the President’s authority to detain enemy forces, leaving the
			 President’s detention authority outside of active military operations undefined
			 and vulnerable to challenge. This lack of definition is dangerous both to
			 Taliban and Al Qaeda forces and to associated forces, including foreign
			 terrorist forces that are cobelligerents of the Taliban or Al Qaeda.
				(8)There exist no
			 agreed-upon substantive or procedural standards in United States courts to
			 govern the detention of individuals arrested outside of zones of active
			 military operations.
				(9)In some instances,
			 the executive branch may prefer to subject even combatants in zones of active
			 military operations to more rigorous judicial review than the laws of war
			 require at the outset of a detention out of concern to avoid lengthy habeas
			 corpus litigation leading ultimately both to adverse judgments in specific
			 cases and adverse developments in the law.
				(10)A set of
			 rigorous, fair, and flexible judicial procedures to govern the detention of
			 non-United States persons who pose an imperative threat to security are
			 necessary to promote regularity and legal certainty in American detention
			 policy, as well as to ensure that detainees receive timely and predictable
			 access to judicial review based on known procedures and substantive
			 standards.
				202.Detention
			 criteria and procedures
				(a)Determination of
			 threatFor covered individuals taken into custody, as of the date
			 of enactment of this Act, the President shall make a specific determination as
			 to whether the covered individual poses a danger to the security and interests
			 of the United States based on the criteria in subsection (b). An individual who
			 meets any of the criteria contained in subsection (b) shall constitute an
			 imperative threat to the interests of the United States and, thus, is
			 detainable under this Act.
				(b)Detention
			 criteriaThe President shall make such a determination, on a
			 case-by-case basis, using the following criteria:
					(1)The covered
			 individual is an agent of a foreign power.
					(2)That foreign power
			 is one against which the use of military force was authorized under the
			 Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50
			 U.S.C. 1541 note).
					(3)The actions of the
			 covered individual, in his capacity as an agent of the foreign power described
			 in paragraphs (1) and (2) pose a danger both to any person and to the interests
			 of the United States.
					(c)Initial
			 detention of non-United States persons
					(1)In
			 generalThe Government may detain, for not more than 14 days, a
			 covered individual who the President reasonably believes meets the requirements
			 under subsection (b).
					(2)Arrest
			 noticeThe Government shall promptly present to any covered
			 individual detained under subsection (a)—
						(A)a notice of arrest
			 that includes the reasons for which the covered individual is being
			 detained;
						(B)a notice that
			 detention under subsection (a) shall be for not more than 14 days;
						(C)a notice that the
			 Government may apply for a detention order under section 4; and
						(D)an explanation of
			 the laws and procedures governing such an application and detention order,
			 including the right of the detainee to counsel in connection with such
			 proceedings.
						(3)Information
			 providedAll information provided a covered individual under
			 paragraph (2) shall be provided to the covered individual in a language
			 understood by the covered individual.
					(4)End of initial
			 detention
						(A)In
			 generalNot later than 14 days after the date on which the
			 Government detains a covered individual under subsection (a), the Government
			 shall initiate proceedings under section 203, initiate proceedings under
			 another legal authority, release the covered individual, lawfully transfer the
			 covered individual to a foreign government, or transfer the covered individual
			 to an international tribunal that has jurisdiction to hold a trial of such
			 detainee.
						(B)Proceedings
			 pendingThe Government may continue to detain a covered
			 individual under this Act while any proceeding under section 203 is pending
			 before the District Court and during the pendency of an appeal by the
			 Government of a decision in a proceeding under section 203.
						203.Detention
			 proceedings
				(a)In
			 general
					(1)DeterminationUpon
			 petition by the Government, the District Court shall determine whether a
			 covered individual meets the requirements under section 202(b) of this Act for
			 detention as an imperative threat to security.
					(2)Standard of
			 proofIn a proceeding under this section, the burden of proof
			 shall be on the Government to demonstrate by a preponderance of the evidence
			 that a covered individual detained under section 202 meets the requirements
			 under section 202(b).
					(b)Deference to
			 executiveIn determining whether a foreign power is a foreign
			 power against which the use of military force was authorized under the
			 Authorization for Use of Military Force (Public Law 107–40; 115 Stat. 224; 50
			 U.S.C. 1541 note), the District Court shall give deference to the
			 identification of an organization by the Director of National Intelligence in a
			 report submitted under section 406 of this Act.
				(c)Hearing
			 procedures
					(1)In
			 generalIn any proceeding under this section, the Attorney
			 General shall submit a written declaration supporting the contention that the
			 covered individual meets the requirements under section 202(b) for detention as
			 an imperative threat to security.
					(2)Discovery
						(A)Scope of
			 discoverySubject to subparagraph (B), a covered individual may
			 request from the Government as discovery relating to a proceeding under this
			 section, and if requested by the covered individual the Government shall
			 provide—
							(i)any
			 document or object referenced in the petition or written declaration submitted
			 by the Government under this section;
							(ii)any
			 evidence in the Government’s possession that tends materially to undermine
			 information in the petition or written declaration submitted by the Government
			 under this section;
							(iii)any statement,
			 whether oral, written, or recorded, made or adopted by the covered individual
			 that is in the Government’s possession and both related and material to the
			 information in the petition or written declaration submitted by the Government
			 under this section; and
							(iv)any
			 other evidence in the Government’s possession that is both related and material
			 to the information in the petition or written declaration submitted by the
			 Government under this section.
							(B)Protection of
			 national security information
							(i)GenerallyClassified
			 information shall be protected and is privileged from disclosure to the covered
			 individual in proceedings under this section. The rule under this subparagraph
			 applies to all stages of any proceeding under this section.
							(ii)SubstituteIf
			 any information described in subparagraph (A) is classified, the attorney for
			 the Government shall submit such information to the District Court and shall
			 prepare for the court's approval an unclassified summary of the specific
			 classified evidence or a statement admitting relevant facts that the specific
			 classified information would tend to prove. The District Court shall approve
			 the summary or statement if the District Court finds that it is sufficient to
			 enable the detainee to prepare a defense. The Government shall deliver to the
			 detainee a copy of the unclassified summary or statement approved under this
			 subparagraph.
							(iii)DisapprovalIn
			 general, if an unclassified summary or statement is not approved by the
			 District Court under clause (ii), the Government shall expeditiously correct
			 the deficiencies identified by the court and submit a revised unclassified
			 summary. If the revised unclassified summary is not approved by the District
			 Court, the proceeding shall be terminated.
							(iv)Classified
			 information available to counsel for detaineeClassified
			 information withheld from a detainee shall be available to properly cleared
			 counsel, if any, for the covered individual, and the District Court shall
			 afford such properly cleared counsel the opportunity to object to the adequacy
			 of any substitute under clause (ii). If the Government declines to make such
			 information available to properly cleared counsel for the covered individual,
			 the proceeding shall be terminated unless the Government substitutes a
			 statement admitting relevant facts that the specific classified information
			 would tend to prove and the District Court certifies that such statement is
			 sufficient to provide the properly cleared counsel with substantially the same
			 ability to make a defense as would disclosure of the specific classified
			 information.
							(v)Interlocutory
			 appealThe Government may take an interlocutory appeal from a
			 decision of the District Court relating to the disclosure of classified
			 information subject to the same expedited procedures that would apply to such
			 an appeal under section 406 of the Classified Information Procedures Act (18
			 U.S.C. 14 App.).
							(3)Witness
			 production
						(A)In
			 generalTo the maximum extent possible, proceedings under this
			 section shall be decided on the basis of written pleadings and written
			 declarations.
						(B)Basis for
			 in-person testimonyThe District Court shall grant a motion for
			 oral testimony relating to an evidentiary hearing under this section when the
			 District Court finds that military and intelligence operations would not be
			 substantially harmed by the production of the witness and that oral testimony
			 would provide a material benefit to the resolution by the District Court of the
			 disputed matter. The District Court shall allow witnesses stationed overseas or
			 otherwise unavailable to appear in court to participate from remote locations
			 through available technological means.
						(4)Public
			 proceedingsTo the maximum extent practicable, proceedings under
			 this section shall be conducted in a fashion open to the public. The District
			 Court shall have authority to close proceedings to ensure the security of
			 classified information.
					(5)Certain
			 evidence
						(A)In
			 generalIn determining whether a covered individual meets the
			 requirements under section 202(b) for detention as an imperative threat to
			 security, the District Court may not consider any evidence obtained by a means
			 that violates—
							(i)the
			 Detainee Treatment Act of 2005 (Public Law 109–148; 119 Stat. 2739; 10 U.S.C.
			 801 note); or
							(ii)Common Article 3
			 of the Geneva Conventions. Conduct that violates Common Article 3 includes, but
			 is not limited to, the following techniques, each of which is prohibited by
			 Army Field Manual 2–22.3: forcing a person to be naked, perform sexual acts, or
			 pose in a sexual manner; applying beatings, electric shocks, burns, or other
			 forms of physical pain to the person; waterboarding the person; threatening the
			 person with dogs; inducing hypothermia or heat injury; conducting a mock
			 execution; and depriving the person of necessary food, water, or medical
			 care.
							(B)Other
			 evidenceThe rules concerning the admissibility of evidence in
			 civil or criminal trials shall not apply to the presentation and consideration
			 of information at any evidentiary hearing under this section. To the maximum
			 extent allowable under the Constitution, the District Court may consider any
			 reliable and probative evidence, including hearsay from military, intelligence,
			 and law enforcement sources that the District Court determines would be
			 probative to a reasonable person. If any hearsay evidence is admitted, the
			 covered individual shall be entitled to offer evidence impeaching the
			 credibility of the declarant.
						(6)Attorneys
						(A)In
			 generalThe District Court shall appoint an attorney to represent
			 a covered individual in proceedings under this section, unless the covered
			 individual has retained an attorney for such purposes.
						(B)Requirements for
			 attorneysAn attorney may represent a covered individual in a
			 proceeding under this section if the attorney—
							(i)except as provided
			 in subparagraph (E), has been determined to be eligible for access to
			 classified information that is classified at the level Secret or higher, as
			 required; and
							(ii)has
			 signed a written agreement to comply with all applicable regulations or
			 instructions for attorneys in proceedings under this section before the
			 District Court, including any rules of court for conduct during the
			 proceedings.
							(C)Classified
			 informationAny attorney for a covered individual shall protect
			 any classified information received during the course of representation of the
			 covered individual in accordance with all applicable law governing the
			 protection of classified information.
						(D)Security
			 clearance listThe Attorney General shall establish a list of
			 attorneys with appropriate security clearances who may represent covered
			 individuals in proceedings under this section.
						(E)Private
			 attorneysIf an attorney retained by a covered individual for
			 purposes of a proceeding under this section does not have the appropriate
			 security clearances, the Government may grant the attorney an appropriate
			 clearance at its discretion, or the District Court shall assign an attorney on
			 the list established under subparagraph (D) as cocounsel to represent the
			 covered individual in all proceeding under this Act which require access to
			 classified information on the part of counsel for the covered
			 individual.
						(7)Video
			 hearingsThe District Court shall not require the presence of a
			 covered individual detained outside the United States for the purpose of any
			 proceeding under this section. However, the District Court shall permit a
			 covered individual to participate in all proceedings under this section to the
			 extent consistent with the procedures for the protection of classified
			 information and national security under this section. If the covered individual
			 is detained outside the United States, the court shall allow him to participate
			 from the location at which he is detained through available technological
			 means.
					(8)LanguagesAny
			 information relating to the District Court proceedings under this section,
			 including translation of any proceedings in which a covered individual
			 participates, shall be provided to the covered individual in a language
			 understood by the covered individual.
					(d)DetentionIf
			 the District Court determines that a covered individual meets the requirements
			 under section 202(b) for detention as an imperative threat to security, the
			 District Court shall issue an order authorizing the Government to detain the
			 covered individual for not more than 6 months. To the maximum extent
			 practicable and consistent with the protection of classified information, the
			 District Court shall explain in an opinion available to the public the factual
			 and legal basis for the detention order. An order under this subsection may be
			 renewed for additional periods of not more than 6 months if the District Court
			 determines, after a hearing conducted in accordance with this section, that the
			 covered individual continues to meet the requirements under section 202(b) for
			 detention as an imperative threat to security.
				(e)Jurisdiction and
			 venueThe District Court shall have exclusive jurisdiction over
			 any petition under this Act. An action relating to a petition under this Act
			 may only be brought in the District Court.
				IIITransparency and
			 Accountability of American Detention Facilities
			301.Notification
			 and access of International Committee of the Red Cross with respect to
			 detainees at American detention facilities
				(a)NotificationThe
			 head of a military service or department, or of a Federal department or agency,
			 that has custody or effective control of the American military detention
			 facility, or of any detainee held at such facility, shall, upon initial
			 detention, notify the International Committee of the Red Cross (referred to in
			 this section as the ICRC) of the custody or effective control of
			 the detainee as soon as possible.
				(b)AccessThe
			 head of a military service or department, or of a Federal department or agency,
			 with effective control of the American detention facility, pursuant to
			 subsection (a), shall ensure ICRC access to any detainee within 24 hours of the
			 receipt of an ICRC request to access the detainee. Access to the detainee shall
			 continue pursuant to ICRC protocols and agreements reached between the ICRC and
			 the head of a military service or department, or of a Federal department or
			 agency, with effective control over the American detention facility.
				(c)Scope of
			 accessThe ICRC shall be provided access, in accordance with this
			 section, to any physical locality at the American military detention facility,
			 determined by the ICRC as relevant to the treatment of the detainee, including
			 the detainee’s cell or room, interrogation facilities or rooms, hospital or
			 related health care facilities or rooms, or other locations not named in this
			 section.
				(d)ConstructionNothing
			 in this section shall be construed to—
					(1)limit the
			 authority of a military service or department, a Federal law enforcement
			 agency, or the intelligence community to detain an individual; or
					(2)limit or otherwise
			 affect any other rights or obligations which may arise under the Geneva
			 Conventions, other international agreements, or other laws, or to state all of
			 the situations under which notification to and access for the ICRC is required
			 or allowed.
					302.Report by the
			 Department of DefenseThe
			 Inspector General of the Department of Defense shall submit to Congress an
			 annual report on the conditions of the facilities and detainees at the American
			 detention facility. This report shall be in unclassified form but may include a
			 classified annex.
			IVHABEAS-EXCEPTION
			 TREATMENT OF DETAINEES
			401.FindingsCongress makes the following
			 findings:
				(1)International
			 terrorists, including members of Al Qaeda, have carried out attacks on United
			 States diplomatic and military personnel and facilities abroad and on citizens
			 and property within the United States and constitute a grave and sustained
			 threat to the national security of the United States.
				(2)The ability of the United States to detain,
			 prosecute, and convict individuals suspected of committing or supporting
			 terrorism or of otherwise waging hostilities against the United States, and by
			 the nature of those hostilities violate the laws of armed conflict, is vital to
			 the efforts to combat terrorism and to protect United States national
			 security.
				(3)Attempts to
			 implement a military tribunal system in accordance with Executive Order 13425,
			 the Military Commissions Act of 2006 (Public Law 109–366), or the President's
			 Military Order of November 13, 2001 (66 Fed. Reg. 57,833), have failed to
			 achieve their stated mission of bringing suspected terrorists to justice. As of
			 September 9, 2009, the tribunals and commissions established in connection with
			 these efforts have yielded just three convictions, the first following a guilty
			 plea by the defendant, and have failed to achieve the conviction of a single
			 individual in connection with the terrorist attacks on the United States on
			 September 11, 2001.
				(4)The United States
			 civilian justice system allows for the fair and speedy trial of individuals who
			 engage in terrorist activities against the United States, who are enemy
			 combatants, terrorists, or otherwise engaged in criminal acts, and there is an
			 extensive legal framework providing jurisdiction over the offenses committed by
			 such individuals.
				(5)Since September
			 11, 2001, the United States civilian justice system has accumulated an
			 impressive record of success in prosecuting and convicting individuals
			 suspected of committing or supporting terrorism, having convicted at least 145
			 such individuals, and is an essential and effective tool in combating
			 international terrorism.
				(6)Existing laws and
			 regulations, including the Classified Information Procedures Act (18 U.S.C.
			 App. 3; Public Law 96–456), provide a detailed framework for protecting
			 sensitive and classified information during the prosecution of cases involving
			 terrorism offenses and related crimes.
				(7)In addition to the
			 existing United States civilian and military justice systems, the Federal
			 Government possesses other legal authorities that may be useful as tools in
			 detaining and prosecuting international terrorists, including the authority to
			 detain removable aliens under Federal immigration laws.
				402.Habeas-exception
			 treatment of detainees
				(a)Disposition of
			 detainees entitled to the right of habeas corpus reviewNot later
			 than one year after the date of the enactment of this Act, covered individuals
			 entitled to habeas corpus protections may be processed according to one of the
			 following procedures:
					(1)The detainee shall
			 be charged with an offense cognizable by a United States military or civilian
			 court and transferred to a military or Federal civilian detention facility in
			 the United States for further legal proceedings in the military or civilian
			 justice system, provided that such a Federal military or civilian facility or
			 section thereof has received the highest security rating available for such a
			 facility.
					(2)The detainee shall
			 be transferred to an international tribunal that has jurisdiction to hold a
			 trial of such individual.
					(3)The detainee shall
			 be transferred to the custody of the government of the individual's country of
			 citizenship or a different country, provided that such transfer is consistent
			 with—
						(A)the Convention
			 Against Torture and Other Forms of Cruel, Inhuman or Degrading Treatment or
			 Punishment done at New York, December 10, 1984;
						(B)all relevant
			 United States law; and
						(C)any other
			 international obligation of the United States.
						(4)Continued
			 detentionIf, based on the totality of circumstances, the
			 President determines by a preponderance of evidence that a detainee meets any
			 of the criteria in Section 202(b), the detainee may be held in continued
			 detention in accordance with this section or the law of armed conflict.
					(b)Reporting
			 requirements
					(1)Requirement for
			 reportNot later than 90 days after the date of enactment of this
			 Act, the President shall submit to Congress a report that describes the
			 President's plan to implement this section.
					(2)Requirement to
			 updateNot later than 30 days after the date on which the
			 President submits the report required under paragraph (1), and every 30 days
			 thereafter, the President shall submit to Congress a follow-up report to ensure
			 that Congress is fully informed of the steps taken to implement this
			 section.
					(c)Construction
					(1)Immigration
			 statusThe transfer of an individual under subsection (a) shall
			 not be considered an entry into the United States for purposes of immigration
			 status.
					(2)Custody of
			 detaineeThe Secretary of Homeland Security shall take custody of
			 detainee, pending removal from the United States, if the detainee is acquitted
			 of all charges or, upon completion of a detainee's sentence, in accordance with
			 section 202, does not pose a threat to the United States.
					(3)No additional
			 detention authorityNothing in this section may be construed as
			 altering or adding to existing authorities for, or restrictions on, the
			 detention, or transfer of individuals in United States custody.
					403.Sense of
			 CongressIt is the sense of
			 Congress that the President—
				(1)should vigorously
			 investigate and prosecute, to the full extent of the law, individuals and
			 organizations suspected of involvement with international terrorism, using all
			 available assets of the United States civilian and military justice
			 systems;
				(2)should carry out a
			 review of the capacity of the United States criminal justice system to
			 successfully investigate and prosecute individuals and organizations suspected
			 of terrorism, including the adequacy of existing Federal antiterrorism laws,
			 and should inform Congress of any gaps or obstacles limiting the ability of the
			 United States to bring terrorists to justice;
				(3)should take
			 immediate measures to enhance international legal cooperation in the
			 investigation and prosecution of individuals and organizations suspected of
			 involvement in international terrorism, including expanding international
			 police cooperation; and
				(4)acknowledge the
			 ongoing efforts of the United States Government to ensure that any prolonged
			 detention is carefully evaluated, justified, and abides by the Constitution,
			 Federal law, international human rights law, and the law of armed
			 conflict.
				404.Detention
				(a)In
			 generalAny covered individual detained under this Act shall be
			 held in accordance with the conditions of confinement guaranteed by Common
			 Article 3 of the Geneva Conventions.
				(b)LocationAny
			 covered individual detained under this Act shall be held in a location
			 accessible to the International Committee of the Red Cross.
				405.ReportingNot later than 6 months after the date of
			 enactment of this Act, and no less frequently than every 6 months thereafter,
			 the Director of National Intelligence, in consultation with the Director of the
			 Central Intelligence Agency, the Secretary of Defense, the Secretary of
			 Homeland Security, the Secretary of the Treasury, and the Secretary of State,
			 shall submit to Congress a report identifying the organizations which the
			 Executive Branch considers to be forces covered by the Authorization for Use of
			 Military Force (Public Law 107–40; 115 Stat. 224; 50 U.S.C. 1541 note) as
			 those nations, organizations, or persons who planned,
			 authorized, committed, or aided the terrorist attacks that occurred on
			 September 11, 2001, or harbored such organizations or persons or as
			 co-belligerents of such forces.
			406.Rules of
			 constructionNothing in this
			 Act may be construed to—
				(1)preclude or
			 impinge on the authority of the Government to detain or intern individuals
			 subject to detention under the laws of war in a theater of active military
			 operation or under another legal authority;
				(2)confer any right
			 upon an individual lawfully detained in a theater of active military operation;
			 or
				(3)require or permit
			 continued detention of an individual after the Government determines the
			 individual is not an imperative threat to security.
				407.SunsetThe authority under this Act to detain a
			 covered person not already detained under section 203 or section 301 shall
			 terminate 3 years after the date of enactment of this Act. Authority to renew
			 detention orders already in place or to proceed with applications already filed
			 under section 4 shall not terminate.
			
